Citation Nr: 1816974	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder not otherwise specified.  

3.  Entitlement to service connection for a skin disorder, claimed as porphyria cutanea tarda, to include as due to herbicide exposure.

4.  Entitlement to service connection for a kidney disorder.  

5.  Entitlement to service connection for heart disease, to include as secondary to presumed in-service herbicide exposure.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a thoracic spine disability.  

8.  Entitlement to service connection for a lumbar spine/low back disability.

9.  Entitlement to service connection for a disability manifested by head pain, referred to as cephalgia.

10.  Entitlement to service connection for a left leg disability.

11.  Entitlement to service connection for a right leg disability.  

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or service-connected diabetes mellitus, type II.
  
14.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, including in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2013 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously remanded by the Board in January 2016 for further development. 

With respect to the claim for an acquired psychiatric disorder, initially claimed as service connection for PTSD, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the evidence indicates that the Veteran may have diagnoses of PTSD and a depressive disorder not otherwise specified.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, hypertension, and tinnitus, as well as a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, did not require the use of insulin or an oral hypoglycemic agent at any point pertinent to the claim. 

2.  Resolving doubt in favor of the Veteran, he has a current diagnosis of porphyria cutanea tarda that began in service. 

3.  Resolving doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran has PTSD related to in-service stressors. 

4.  The Veteran has not had a current heart disorder at any time pertinent to the claim.  

5.  The Veteran has not had a current left leg disorder at any time pertinent to the claim.  

6.  The preponderance of the evidence is against a finding that any current kidney, cervical spine, thoracic spine, lumbar spine, head pain, or right leg disorders are related to service or service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for diabetes mellitus are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.119 Diagnostic Code (DC) 7913 (2017).

2.  The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for porphyria cutanea tarda, are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for a kidney disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for a heart disorder, to include as secondary to presumed in-service herbicide exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

7.  The criteria for service connection for a thoracic spine disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  

8.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

9.  The criteria for service connection for a disability manifested by head pain, referred to as cephalgia, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

10.  The criteria for service connection for a left leg disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

11.  The criteria for service connection for a right leg disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Aside from the Veteran's complaints that VA did not provide appropriate basis for the October 2013 rating decision, the Veteran has not raised any issues with VA's duty to notify or assist in development of the claims.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Initial Rating

In this case, the Veteran asserts that he is entitled to an initial rating in excess of 10 percent for service-connected diabetes mellitus, type II. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

The Veteran's service-connected diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 10 percent disability rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  The next higher disability rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating.  A 100 percent disability rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, DC 7913.

The Board also observes that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under DC 7913. Note (1).

Service connection for diabetes was granted by an October 2013 rating decision and a 10 percent disability rating was assigned.  The present appeal arises from disagreement with the initial rating assigned.

VA and private treatment records do not indicate that the Veteran's diabetes required an oral hypoglycemic agent or insulin at any time pertinent to the appeal.  During the July 2013 VA examination, the Veteran reported that his diabetes had never been treated with medication or restricted diet.  However, the AOJ gave the Veteran the benefit of the doubt with respect to the restricted diet in assigning the 10 percent disability rating.  

The Board notes that the Veteran was scheduled to have a VA examination in April 2016 but did not report for the examination.  The examination could have provided valuable information that may have resulted in an increased rating.  However, based on the current evidence of record, the Board is constrained to find that a rating in excess of 10 percent is not warranted for diabetes mellitus, type II.  

In reaching this conclusion, the Board has considered the Veteran's statements that he believes his diabetes should be rated as 40 percent disabling (see e.g. October 2013 notice of disagreement), but the Board finds that a rating in excess of 10 percent for diabetes mellitus, type II, is not warranted under the applicable rating criteria at any time on appeal.  See Fenderson, supra.

In sum, a preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for diabetes mellitus, type II.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319   (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.
	
In this case, the Veteran asserts that he has psychiatric, skin, kidney, heart, neck, thoracic spine, lumbar spine, head pain, left leg, and right leg disorders all related to service.  


	a.  PTSD 

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD, related to service.  

In addition to the foregoing laws and regulations, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304 (f).

Service connection claims for PTSD based on "fear of hostile military or terrorist activity" are subject to a more relaxed evidentiary standard.  38 C.F.R. § 3.304 (f)(3).  Absent clear and convincing evidence to the contrary, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor when the evidence establishes: (1) that the claimed stressor is adequate to support a diagnosis of PTSD, as determined by a VA psychiatrist or psychologist, or contract equivalent; (2) that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) that the Veteran's symptoms relate to the claimed stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others (e.g., a threat from an actual or potential improvised explosive device, incoming mortar fire, or small arms fire).  38 C.F.R. § 3.304 (f).

In this case, the Veteran served in Vietnam and described multiple circumstances in Vietnam in which he feared hostile military activity.  See e.g. August 2012 report from Dr. W.A.

The Veteran underwent a private psychological evaluation in August 2012 with Dr. W.A., a licensed psychologist.  Dr. W.A. diagnosed both PTSD and a depressive disorder not otherwise specified.  See report from Dr. W.A.  For the reasons explained below, the Board finds that service connection for PTSD is warranted and service connection for a depressive disorder is addressed in the remand below. 

During the August 2012 private evaluation, the Veteran reported in-service stressors including being subjected to sniper fire in Vietnam.  He reported that within two hours of his arrival in Vietnam, he was walking to the mess hall and saw a fellow service member shot.  The Veteran reported that he thought he was going to die after witnessing the shooting.  The Veteran also reported exposure to mortar attacks.  He also reported multiple incidents in the field in which he feared for his life when he was subjected to fire and rocket attacks.  

Dr. W.A. discussed the required elements of DSM-IV (which was the pertinent criteria for PTSD at the time the Veteran filed his claim) and indicated examples of the Veteran's symptoms that met the requirements.  Dr. W.A. also noted that for each of the required elements, the Veteran reported more symptoms than were required.  In this regard, the Veteran offered four examples of persistent reexperiencing where only one was required, four symptoms of persistent avoidance or numbing even though only three were required, and five symptoms of persistent arousal when only two symptoms were required.  Based on the Veteran's reports, Dr. W.A. diagnosed PTSD.  Moreover, Dr. W.A. found that it was as likely as not that the Veteran's PTSD symptoms were service-connected.

The Veteran was also provided with a VA examination in July 2013 regarding the claim.  The July 2013 VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  In this regard, the examiner found that the Veteran did not have persistent avoidance of stimuli associated with the stressor or numbing of general responsiveness.  The examiner also noted only one symptom of persistent increased arousal, where two or more symptoms were required under the DSM-IV.  The examiner concluded that the Veteran did not meet all of the criteria for PTSD.

Significantly, the claims file was not made available to the July 2013 VA examiner and thus was not reviewed.  As such, the July 2013 VA examiner did not have access to the private psychologist's report which delineated numerous symptoms regarding the PTSD criteria.  As such, the Board places only a limited probative value on the July 2013 VA examination report.  

Moreover, the Board is persuaded by the finding of the private, licensed psychologist, Dr. W.A., that the reported stressors were adequate to support a diagnosis of PTSD.  Dr. W.A. spent two hours interviewing the Veteran and reviewed his DD-214. Thus, she was adequately informed of his service in Vietnam, including that his described stressors were consistent with the circumstances of his service.  The Board acknowledges that Dr. W.A. is not a VA psychologist, however, as she based her opinion upon the same criteria used by the VA clinicians, and she is a licensed psychologist, the Board resolves doubt in favor of the Veteran and considers Dr. W.A.'s opinion to be acceptable as equivalent to that of a "VA psychiatrist or psychologist, or contract equivalent."  

Resolving doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to the PTSD claim.  Service connection for PTSD is granted. 

	b.  Skin

The Veteran's private chiropractor, Dr. P.Y., examined the Veteran in August 2012 and noted that the Veteran had an active patch of dermatosis on his abdomen and hands.  Dr. P.Y. also noted the Veteran's report that he had the dermatosis intermittently, since service in Vietnam.   Dr. P.Y. opined that it was more likely than not that the Veteran's dermatosis was related to exposure to Agent Orange.  

VA treatment records are silent as to a diagnosis of a skin disorder. 

The Veteran was scheduled to have a VA examination in April 2016 to assist in determining whether any current skin disorder was related to service, but he did not appear for the examination or provide any reason for his absence.  When a veteran fails to appear for a VA examination, or provide a reasonable basis for failing to appear, VA regulations instruct that service connection claims must be decided based on the evidence of record.  See 38 C.F.R. § 3.655.

In this case, the Board resolves doubt and finds that the evidence is at least in equipoise that the Veteran has a current diagnosis of porphyria cutanea tarda.  The Board acknowledges that Dr. P.Y. is a chiropractor and not a dermatologist however, as the skin disorder is an observable condition and Dr. P.Y. is a trained medical professional, the Board resolves doubt in the Veteran's favor regarding the current diagnosis. 

Porphyria cutanea tarda is listed among the disabilities presumptively associated with exposure to herbicide agents during the Vietnam era.  However, in order to be presumptively associated with service, porphyria cutanea tarda must have become disabling to at least a compensable degree, within one year of the Veteran's last contact with the herbicide agent.  In this case, there is no competent evidence that the Veteran developed porphyria cutanea tarda within one year of service in Vietnam. 

Dr. P.Y.'s diagnosis comes more than 40 years after the Veteran's last exposure to the herbicide agent.  The Veteran's examination and report of medical history at the time of service separation do not indicate any skin complaints or dermatosis. 

Even though service connection is not warranted on a presumptive basis, the Board may still grant the claim for service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed Cir. 1994).  

In this case, the Board is able to grant the claim on a direct basis, as there is a positive nexus opinion of record.  The Board has no reason not to accept the positive evidence of record.  The Board acknowledges that the basis for Dr. P.Y.'s positive opinion appears to be the Veteran's statements that he experienced active phases of the skin disorder intermittently since service.  Although the Veteran is not competent to diagnose the particular skin disorder in question, the Board finds that he is competent to report his observations of skin disturbances on and off since service, as these observations come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, he is competent to report whether the skin disturbances had the same appearance as they did on the day that Dr. P.Y. diagnosed as porphyria cutanea tarda as such observation also comes to the Veteran through his senses.  

Moreover, the Board has no reason to doubt the veracity of the Veteran's statements.  It is not surprising that the Veteran would not have reported a skin disturbance in service in Vietnam, or upon service separation when he returned from Vietnam, particularly given the Veteran's report that the skin disorder only appeared intermittently. 

For all of these reasons, the Board resolves doubt and finds that service connection for porphyria cutanea tarda is granted on a presumptive basis under 38 C.F.R. § 3.309(e).

	c.  Kidney

The August 2012 report from Dr. P.Y. noted a diagnosis of "kidney pathology" with the caveat that exact pathophysiology was undetermined but subject to future investigation.  Dr. P.Y. also indicated that the kidney pathology was related to a protein spill noted at the Veteran's service separation examination.  Dr. P.Y. did not provide a basis for the opinion. 

As an initial matter, the Board notes that the Veteran's service separation examination did not reference a protein spill.  Laboratory findings were marked as negative.  All systems were noted to be normal on separation, except for the Veteran's eyes. 

The Veteran was scheduled to have a VA examination in April 2016 to assist in determining whether he had a kidney disorder, and if so, whether it was related to service, but he did not appear for the examination or provide any reason for his absence.  Notification of the examination was sent to his last known address.  This examination could have provided valuable information to establish a diagnosis for the claimed disorder and link the same to the Veteran's service.  When a veteran fails to appear for a VA examination, or provide a reasonable basis for failing to appear, VA regulations instruct that service connection claims must be decided based on the evidence of record.  See 38 C.F.R. § 3.655.  

Unfortunately, the Board is unable to grant the claim based on the evidence of record in this case.  In this regard, the only evidence in favor of the claim is the private report from Dr. P.Y. which did not indicate a specific diagnosis for a kidney disorder, and did not provide a basis for the opinion that the undetermined kidney pathology was related to the asserted protein spill in service, which was not shown on the separation examination.  As such, the Board places only a limited probative value on Dr. P.Y.'s report with respect to the claimed kidney disorder. 

The remaining competent evidence is silent as to any kidney disorder.  The Board has considered the Veteran's statements and belief that he has a kidney disorder related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology of a kidney disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the foregoing, service connection for a kidney disorder must be denied.

	d.  Heart

There is no dispute that the Veteran was exposed to herbicide agents in service.  In the August 2012 report, Dr. P.Y. noted the Veteran's symptoms of random chest pain, dyspnea, vertigo, near syncope, fatigue, and heavy legs.  Dr. P.Y. noted that the Veteran had auscultation of his right lower lung field that had some crackles suspicious of incubating congestive heart failure.  Dr. P.Y. indicated a provisional diagnosis of ischemic heart disease.  

The Veteran was provided with a VA examination in July 2013.  At that time, the Veteran reported that he had never been diagnosed or treated for a cardiac condition.  He also reported that he did not take any medication for his heart.  An echocardiogram was conducted during the VA examination.  The report noted that the stress data was nondiagnostic for the presence of coronary artery disease.  The accompanying medical statement noted that there was insufficient evidence to confirm a diagnosis of ischemic heart disease and that no medical opinion could be rendered as no condition was diagnosed. 

VA treatment records are silent as to a diagnosis of a heart disorder. 

Based on the foregoing, the Board finds that there is no current heart disorder for which service connection may be granted.  This situation is distinguishable from that in McClain, supra.  This is not a circumstance where the Veteran had a disability that resolved but rather, that no diagnosis was ever made.  Dr. P.Y.'s diagnosis was provisional and he indicated that further testing was required.  Dr. P.Y. acknowledged that he did not have the equipment available to do adequate testing.  Moreover, the July 2013 VA examiner conducted the appropriate testing by way of an echocardiogram, and no heart disorder was found on objective testing.   

The Board places a high probative value on the July 2013 VA examiner's conclusion that there was no diagnosis of a heart disorder, as the determination was based on echocardiogram results.  Moreover, during the July 2013 VA examination, the Veteran himself denied ever being diagnosed with, or treated for, a heart problem. 

The Board has considered the Veteran's belief in filing the present claim that he has a heart disorder related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology of a heart disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the foregoing, service connection for a heart disorder must be denied.

	e.  Spine

Regarding current diagnoses pertinent to the lumbar, thoracic, and cervical spine claims, the Veteran's private chiropractor, Dr. P.Y., diagnosed "post traumatic residual degenerative joint disease" of the lumbar spine as well as chronic thoracic myalgia, and degenerative joint disease and spondylosis of the cervical and cervicothoracic regions.  

The Veteran reports that during service in December 1968, he fell down two flights of stairs and sustained an injury to his low back.  Service records do not indicate that the event occurred; however, the Board finds that the Veteran is competent to report having fallen down stairs in service and experienced back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As an initial matter, the Board notes that degenerative joint disease was not diagnosed within one year of service separation.  Therefore, the spine disorders are not presumptively associated with service under 38 C.F.R. § 3.309. 

Dr. P.Y. also determined that it is more likely than not that the current disorders are directly related to the injury in service.  Dr. P.Y. provided the following bases for the opinions.  

Regarding the lumbar spine disability, Dr. P.Y. noted that the Veteran had suffered from progressive pain in the lumbosacral region since the injury in service. 

Regarding the thoracic spine disability, Dr. P.Y. noted that the Veteran had suffered from progressive pain and stiffness in the thoracic region since the onset of low back pain.  Dr.  P.Y. also explained that the thoracic spine disability was due to the low back condition, as well as service, as an adaptive and compensatory biomechanical mechanism.  

Regarding the cervical spine disability, Dr. P.Y. noted that the Veteran had suffered from progressive pain in the cervicothoracic and upper cervical regions since the injury in service.  Dr.  P.Y. also explained that the cervical spine disability was due to the low back injury in service due to the Veteran's "chronic and constant adaptation and compensation for altered gait and weight shifting."  

Dr. P.Y.'s report did not address the March 2009 VA treatment record in which the Veteran reported having pushed a file cabinet at work and as a result experienced low back pain with right leg radiculopathy.  See March 2009 VA treatment record.  

The Veteran was scheduled to have a VA examination in April 2016 to assist in determining whether any current back disorder was related to service, but he did not appear for the examination or provide any reason for his absence.  Notification of the examination was sent to his last known address.  This examination could have provided valuable information to link the current disorder to the Veteran's service.  

When a veteran fails to appear for a VA examination, or provide a reasonable basis for failing to appear, VA regulations instruct that service connection claims must be decided based on the evidence of record.  See 38 C.F.R. § 3.655.  Unfortunately, the Board is unable to grant the claim based on the evidence of record.

The Board places a limited probative value on Dr. P.Y.'s diagnoses of degenerative joint disease in the cervical, thoracic, and lumbar spine regions as such diagnoses do not appear to have been based upon X-ray evidence.  Additionally, it appears that Dr. P.Y. was not fully aware of the facts in this case - specifically, that the Veteran injured his low back in a post-service work event in approximately 2001.  See March 2009 VA treatment record.  For these reasons, the Board places only a limited probative value on Dr. P.Y.'s opinions.  

The remaining, competent evidence of record does not indicate current diagnoses of degenerative disc disease of the cervical, thoracic, and lumbar spine areas or any relationship between any disorders of those areas and service.  As such, the Board is unable to grant service connection based upon the evidence of record. 

The Board has considered the Veteran's statements and belief that he has cervical, thoracic, and lumbar spine disorders related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology of cervical, thoracic, and lumbar spine disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

For these reasons, service connection for cervical, thoracic, and lumbar spine disorders is denied. 

	f.  Head Pain

The Veteran's private chiropractor, Dr. P.Y. diagnosed cephalgia in reference to the Veteran's reported headaches.  See Dr. P.Y.'s August 2012 report.

The Veteran reported that since the injury to his low back and involvement of the thoracic and cervicothoracic regions, he has suffered from progressive cephalgia.  See Dr. P.Y.'s August 2012 report.  Dr. P.Y. opined that the Veteran's cephalgia is secondary to his cervical spondylosis.  Dr. P.Y. also opined that it was more likely than not that the Veteran's cephalgia was directly related to service and explained that it was more likely than not that the cephalgia was directly and causally related to "injury to the lower extremities by chronic and constant adaptation and compensation for altered gait and weight-shifting."  

VA treatment records are silent as to a diagnosis of a head pain disorder or relationship to service. 

The Veteran was scheduled to have a VA examination in April 2016 to assist in determining whether any current head pain disorder was related to service, but the Veteran did not appear for the examination or provide any reason for his absence.  Notification of the examination was sent to his last known address.  This examination could have provided valuable information to link the current disorder to the Veteran's service.  

Again, when a veteran fails to appear for a VA examination, or provide a reasonable basis for failing to appear, VA regulations instruct that service connection claims must be decided based on the evidence of record.  See 38 C.F.R. § 3.655.  Unfortunately, in this case, the Board is unable to grant the claim based on the evidence of record.  

In this regard, although a positive opinion is of record, the preponderance of the evidence is against the claim.  In this regard, Dr. P.Y.'s rationale for the positive opinion indicated that the Veteran's low back symptoms which resulted in altered gait and weight-shifting led to the cervical spondylosis and head pain.  As discussed above, the Veteran's lumbar and cervical spine disabilities are not service-connected.  Further, as explained below, the Veteran's asserted lower extremity disorders are not service-connected.

The Board has considered the Veteran's statements and belief that he has a head pain disorder including cephalgia related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of a head pain disorder, including cephalgia, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

For these, reasons, service connection for a head pain disorder, claimed as including cephalgia, is denied. 

      g.  Legs

Regarding the right leg claims, Dr. P.Y. diagnosed discogenic right sciatic radicular pain that is more likely than not related to the low back injury in service.  Dr. P.Y. did not provide a basis for the opinion.  Dr. P.Y. did not provide a diagnosis for a left leg disorder.  

VA treatment records do not indicate any current diagnoses for left or right leg disabilities; however, the Board notes that a March 2009 VA treatment record noted the Veteran's report of right leg radiculopathy following a post-service incident in approximately 2001.  In March 2009, the Veteran reported eight years prior, he pushed a file cabinet at work and had low back pain with radiculopathy on the right leg thereafter.  He also reported that he occasionally experienced a cramp in that area.  The same treatment record noted that the Veteran did not have peripheral neuropathy.  The physician did not render a diagnosis for the occasional cramping in the right leg or low back.  

An April 2015 VA peripheral neuropathy questionnaire also found that the Veteran did not have a current diagnosis of peripheral neuropathy in any extremity. 

The Veteran was scheduled to have a VA examination in April 2016 to address his spine claims, which may have also assisted in determining whether he had radiculopathy in the lower extremities.  Unfortunately, the Veteran did not appear for the examination or provide any reason for his absence.  Notification of the examination was sent to his last known address.  This examination could have provided valuable information to link the current disorder to the Veteran's service.  

When a veteran fails to appear for a VA examination, or provide a reasonable basis for failing to appear, VA regulations instruct that service connection claims must be decided based on the evidence of record.  See 38 C.F.R. § 3.655.  Unfortunately, the Board is unable to grant the claim based on the evidence of record.

Regarding the right leg, Dr. P.Y. diagnosed right leg pain associated with the Veteran's back injury in service but did not diagnose a chronic disability.  VA treatment records are silent as to a current diagnosis of a right leg disorder other than the Veteran's own self-report of occasional radiculopathy in the right leg.  See March 2009 VA treatment record. 

Regarding the left leg, VA and private treatment records are silent as to any left leg diagnosis. 

The Board has considered the Veteran's statements and belief that he has right and/or left leg disorders related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a leg disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

For these reasons, service connection for a right or left leg disorder must be denied. 

	 
ORDER

An initial rating higher than 10 percent for service-connected diabetes mellitus, type II, is denied.

Service connection for PTSD is granted. 

Service connection for porphyria cutanea tarda, is granted.

Service connection for a kidney disorder, is denied.  

Service connection for heart disease, to include as secondary to presumed in-service herbicide exposure, is denied.  

Service connection for a cervical spine disability, is denied.

Service connection for a thoracic spine disability, is denied.   

Service connection for a lumbar spine/low back disability, is denied.

Service connection for a disability manifested by head pain, referred to as cephalgia, is denied. 

Service connection for a left leg disability, is denied.

Service connection for a right leg disability, is denied.


REMAND

Regarding the remaining claims, further development is required.

The Veteran's private psychologist, Dr. W.A., diagnosed depressive disorder not otherwise specified in addition to PTSD but did not provide an opinion as to whether the depressive disorder is related to service.  Given the holding in Clemons, supra, that a claim for PTSD includes a claim for all psychiatric disorders, the Board finds that a determination must be made as to whether the Veteran's depressive disorder is related to service.   The July 2013 VA examiner did not address the diagnosis of the depressive disorder.  As discussed above, the July 2013 VA examiner did not have the benefit of review of the claims file in rendering the requested opinion.  For these reasons, another a VA psychiatric opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

Regarding the claim for service connection for hypertension, the Board remanded the claim in January 2016 for a VA opinion regarding whether the Veteran's hypertension was related to service.  The Board specifically noted that a physical examination was not required; however, no opinion was obtained.  As such, a remand to obtain a VA opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Regarding the claim for tinnitus, the Board finds that it is intertwined with the claim for hypertension and will defer adjudication at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  In this regard, the February 2016 VA audiological examiner indicated that the Veteran's tinnitus was not related to noise exposure but may be a result of his history of high blood pressure and stroke.  Therefore, if any VA opinion obtained regarding a relationship between the Veteran's hypertension and service, is positive, then an addendum opinion should be obtained from the February 2016 VA examiner to determine whether the Veteran's tinnitus is related to any service-connected hypertension. 

The Board will defer adjudication of entitlement to a TDIU at this time as such entitlement  is intertwined with both the implementation of the grant of service connection for PTSD and skin disorder, as well as the claims for service connection  for a depressive disorder, hypertension, and tinnitus.  See Parker, supra. 

Lastly, to ensure that the record is complete, any outstanding VA treatment records should also be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Following completion of item # 1, obtain a VA opinion regarding whether the Veteran's depressive disorder not otherwise specified, is related to service or service-connected disability. The Veteran's electronic claims file must be made available to the examiner for review.

After reviewing the electronic claims file, the examiner is to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depressive disorder had its onset in service or is otherwise directly related to service.

3.  Following completion of item # 1, obtain a VA medical opinion to determine the potential relationship between the Veteran's diagnosed hypertension and service and/or his service-connected diabetes mellitus.  The Veteran need not be physically examined unless deemed necessary to render the requested opinion.  The Veteran's electronic claims file must be made available to the examiner for review.

After reviewing the electronic claims file, the examiner is to answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension had its onset in service or is otherwise directly related to service, to include the Veteran's presumed in-service herbicide exposure?  The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

(b) If not, is it at least as likely as not (50 percent probability or greater) the Veteran's hypertension is caused by or aggravated by his service-connected diabetes mellitus, type II?  The opinion should address the August 2012 private opinion from Dr. P.Y., indicating a relationship between the Veteran's hypertension and service-connected diabetes mellitus, type II.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Complete rationale must be provided for the requested opinion.

4.  Following completion of items # 1 and 3, if it is found that the Veteran's hypertension is related to service or service-connected disability, seek a VA addendum opinion from the February 2016 VA audiological examiner regarding the potential relationship between the Veteran's diagnosed tinnitus and hypertension.  The Veteran need not be reexamined unless deemed necessary to render the requested opinion.  The Veteran's electronic claims file must be made available to the examiner for review.

After reviewing the electronic claims file, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is caused by or aggravated by his hypertension.  

When rendering this opinion, the examiner is to consider and address the February 2016 VA opinion that the Veteran's tinnitus may result from his history of high blood pressure or stroke. 

Complete rationale must be provided for the requested opinion.

5.  Readjudicate the claims, to include entitlement to service connection for acquired psychiatric disorder other than PTSD, hypertension, and tinnitus, as well as entitlement to a TDIU, based on all of the evidence of record.  If the any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


